DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second temperature control elements in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/190747 to Yasuharu (already of record, see English translation provided in the IDS on January 07, 2020 for notations below).
1. An apparatus, comprising:
a temperature control space CI for containing a sample and controlling a temperature of the sample; and
an air temperature control part (air temperature chamber and its internal elements) having 
an air intake portion (see Fig. 1A) for sucking air in the temperature control space, 
a fan 24 for blowing air taken in from the air intake portion toward the sample contained in the temperature control space, 
a first temperature control element (cooling heat exchanger 22) provided for performing at least cooling of air taken in from the air intake portion on a path of the air (see bottom of page 4), and 
a second temperature control element (heater 23) that is driven independently of the first temperature control element and provided to perform at least heating of air taken in from the air intake portion downstream of the first temperature control element on a path of the air (controlled by controller 40) see bottom of page 5).
As to claim 2, Yasuharu teaches a temperature control part 40 configured to control operation of the air temperature control part to adjust a temperature in the temperature control space (C1 elements in Fig. 1-2), and execute dehumidifying heating operation for cooling and dehumidifying air taken in from the air intake portion with the first temperature control element and heating air dehumidified by the first temperature control element with the second temperature control element in at least part of a process of raising a temperature in the temperature control space lower than room temperature.  That is, the temperature control unit can perform the following dehumidifying and heating operation: during at least part of the course of the temperature rise in the conditioned space, such as the steps ST4-ST6 course in Fig. 2, the air taken in from the suction part is cooled and dehumidified by the aforementioned cold heat exchange element 22, and the air dehumidified by the aforementioned cold heat exchange element 22 is heated by the aforementioned heating element 23 (see page 6 et seq. and flowchart of Fig. 2).
 Note: the instant Claims contain a large amount of functional language (ex: “for containing a sample...”,). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu.
As to claim 3, Yasuharu teaches a temperature sensor (see bottom of page 5) configured to detect a temperature in the temperature control space, wherein the temperature control part40  is configured to execute, in a process of raising a temperature in the temperature control space lower than room temperature, the dehumidifying heating operation until a temperature in the temperature control space detected by the temperature sensor reaches a threshold temperature that is a temperature equal to or higher than a dew point temperature, and stop cooling by the first temperature control element after the temperature in the temperature control space reaches the threshold temperature.  As cool capacity decreases, when dew condensation does not occur on the surface of the cold and heat exchange element, in some cases, the dehumidifying action is not performed. “In conjunction with the foregoing and FIG. 2, it is disclosed that the temperature control section is configured to perform the dehumidifying heating action until the temperature in the temperature regulating space detected by the temperature sensor reaches a set threshold temperature during the course of the temperature rise in the temperature regulating space." 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, according to practical requirements, set the threshold temperature to a temperature above the dew point temperature reached in the temperature regulating space during the aforesaid heating process "i.e. When the aforesaid dew condensation does not occur" without performing a dehumidification action "such as stopping the cooling of the cold heat exchange element 22", without inventive effort. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
As to claims 4 and 5, Yasuharu also discloses that the cold heat exchange element 22 is also capable of being heated at an elevated temperature in the exchange portion 32 thereof, resulting in thermal radiation (necessarily including heating of the air). Accordingly, one skilled in the art can set the temperature control section to control the first and second temperature regulating elements to perform corresponding simultaneous cooling or simultaneous heating of the air to improve the use efficiency of the temperature regulating member according to the actual sample processing requirements in a specific regulation process in which further low or high temperatures are required, without inventive effort.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu in view of Kenichi (CN 106133499- already of record in the IDS filed August 06, 2021; see English translation for citations below).
Yasuharu does not explicitly teach the apparatus is an autosampler for a liquid chromatograph. However, Kenichi teaches it is known in the field of sample storage to utilize air regulation, which often require dehumidification to prevent dew condensation. Kenichi teaches a liquid chromatograph autosampler having a sample temperature regulating device for controlling the temperature in the sample container containing a sample solution to a fixed temperature (see para [0011]-[0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to prevent due condensation inside the sample container (see para [0022] et seq.)
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
Okado (JP 2004212165) teaches Peltier elements (24-3, 24-4) are operated to cool a dew formation surface (12) through a cooling plate (4), such that air blown by a fan (20) is dehumidified. Peltier elements (24-1, 24-2) are operated after a predetermined period to cool a deep well/micro-titer plate (10) on the shelf.
Tanaka (US 20140250938) teaches a sample cooling device is provided with, inside a sample storage which stores therein a sample rack, a first heat transfer member arranged at a position in contact with the sample rack, a second heat transfer member which cools the inside of the sample storage, and a condensate discharge mechanism which discharges condensate condensing on the second heat transfer member to the outside of the sample storage. An internal space of the sample storage is not sealed due to the existence of a leak path for air formed between the inside and the outside of the sample storage, the leak path including at least the channel. The sample storage includes an outside air introduction unit which forcibly blows the outside air into the internal space so that the pressure inside the sample storage becomes higher than the outside pressure thereof. The position and the direction of an outside air outlet of the outside air introduction unit inside the sample storage are set so that the outside air blown into the sample storage directly heads for the second heat transfer member.
Inoue (US 20150346069) teaches a sample cooling device capable of preventing air containing moisture from flowing into an accommodating chamber from outside the accommodating chamber, and of desirably dehumidifying air inside the accommodating chamber, and an autosampler provided with the same. Air is sent into an accommodating chamber 11 by a blower section 100 from outside the accommodating chamber 11 and the air is cooled by a dehumidifier section 13 to thereby cause dehumidified air to be supplied into the accommodating chamber 11. With the air sent into the accommodating chamber 11 by the blower section 100 from outside the accommodating chamber 11, the inside of the accommodating chamber 11 may be placed in a pressurized state. Since dehumidified air is supplied into the accommodating chamber 11 by air sent into the accommodating chamber 11 by the blower section 100 from outside the accommodating chamber 11 being cooled by the dehumidifier section 13, the humidity inside the accommodating chamber 11 may be prevented from rising due to the air that is sent from the blower section 100. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798